Name: Commission Regulation (EEC) No 684/93 of 25 March 1993 adopting interim protective measures on applications for STM licences in the beef and veal sector submitted for trade with Spain during the period 15 to 18 March 1993
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 73/8 Official Journal of the European Communities 26. 3. 93 COMMISSION REGULATION (EEC) No 684/93 of 25 March 1993 adopting interim protective measures on applications for STM licences in the beef and veal sector submitted for trade with Spain during the period 15 to 18 March 1993 the months of March and April 1993 for Spain for live animals ; whereas as an interim protective measure only a percentage of the amounts applied for in that period should be granted and no further certificates issued for the time being, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Articles 85 ( 1 ) and 252 (1 ) thereof, Whereas Commission Regulation (EEC) No 3810/91 of 18 December 1991 laying down detailed rules for the application of the supplementary trade mechanism in the beef and veal sector between the Community as consti ­ tuted at 31 December 1985 and Spain and Portugal and repealing Regulations (EEC) No 4026/89 and (EEC) No 3815/90 ('), as last amended by Regulation (EEC) No 3826/92 (2), set the indicative ceilings applicable in the beef and veal sector and the maximum quantities for which STM licences may be issued in March and April 1993 ; Whereas Article 85 (1 ) of the Act of Accession makes provision for the Commission to take the interim protec ­ tive measures necessary if the indicative ceiling for the year in course or part of it is reached or exceeded ; Whereas the licence applications lodged between 15 and 18 March 1993 are for a quantity in excess of that set for HAS ADOPTED THIS REGULATION : Article 1 For live animals of the bovine species, other than purebred breeding animals and animals for bullfights : 1 . applications for STM licences submitted between 15 and 18 March 1993 and notified to the Commission shall be accepted for 33,3 1 1 % for Spain ; 2. the issuing of STM licences in response to applications submitted from 22 March 1993 onwards is suspended for the time being. Article 2 This Regulation shall enter into force on 26 March 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 March 1993. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 357, 28. 12. 1991 , p . 53 . (2) OJ No L 387, 31 . 12. 1992, p. 40.